Upon Motion made to this Court by the Counsel for the Plaintiff Suggesting That Mr. Benjamin Savage one of the Referrees named in a certain Rule mutually entered into by the parties, is Since Dead, and praying that a proper Person may be appointed in his room, It is therefore Ordered by this Court, with the Consent of the Defendant’s Counsel, That Mr. John Watsone of Charles Town Merchant be appointed Arbitrator in the room of the said Benjamin Savage deceased, And that Gabriel Manigault Esq. the other Arbitrator and the said John Watsone do Settle and Adjust all matters in difference between the said Parties pursuant to the Said Rule entered into by them their respective Sollicitors in this Cause And that they return their Award in the Premisses into this Court on or before the last day of February Term next.
Alexr Stewart Deputy Register in Chancery
Received this tenth day of December 1750 from the within named Thomas Lamboll Esq. in pursuance and direction of the within Order of the Court of Chancery and upon the Terms thereof the Sum of One thousand five hundred and thirty one Pounds five Shillings current money of the Province aforesaid in full payment and Satisfaction of the Sum Decreed in the said *444Cause above mentioned against the Said Thomas Lamboll as Executor as therein is mentioned. Witness our Hands the day and year above. £1531.5
Alexr Broughton
Thos Broughton
Signed in presence of Jno Scott
South Carolina
Before me William Pinckney Esq. Master in Chancery Personally appeared John Scott and being duly Sworn on the Holy Evangelists of Almighty God, made Oath, that he was present and saw the above named Thomas and Alexander Broughton Merchants Sign the above receipt and deliver it to Thomas Lamboll therein name for the uses therein mentioned.
Sworn before me December i oth 1750
Wm Pinckney Master in Chancery
At a Court of Chancery held at the Council Chamber Thursday the 7th February 1750 [1751].
Present, His Excellency, The Governor; The Honorable William Middleton, John Cleland, Alexander Vander Dussen, Edward Fenwick, Hector Berenger De Beaufain, William Bull, junior, Esquires of his Majesty’s Council for executing the Office of Chancellor; William Pinckney Esq Master in Chancery.
The Humble Petition of Henry Peronneau and Alexander Perronneau Surviving Executors of the last Will and Testament of John Vanderhorst heretofore of Christ Church Parish in this Province Planter deceased, preferred to this Court this day was read and Considered; And it is thereupon Ordered, That the several Negroes mentioned therein Should be Sold at Publick Vendue by the Vendue Master, and that the money arising by Such Sale be put in the hands of the Petitioners as Executors aforesaid to be put out by them at Interest on good Security for the benefit of the Children mentioned in the said Petition according to the Prayer thereof and the Directions of the Said Will.